MEMORANDUM *
Santiago Morales de Jesus (“Petitioner”) petitions for review of his final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 2, 1999. The facts and prior proceedings are known to the parties; they are not restated herein except as necessary.
Petitioner was served with an order to show cause (“OSC”) on August 24, 1994— approximately six years and eleven months after he entered the country. At a hearing on May 2,1997, the Immigration Judge denied Petitioner’s application for suspension of deportation because (1) he had failed to meet the continuous physical presence requirement before being served with the OSC and thus was ineligible for suspension, and (2) he had not demonstrated that his deportation would result in extreme hardship to himself or to a qualifying relative. On appeal, the BIA affirmed.
Petitioner contends that he was eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 (“IIRIRA”) — bars such relief in his case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.